     Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 1 of 17 Page ID #:93




 1
      MICHAEL A. DiNARDO (#216991)
      JOHN E. KELLY (#40217)
 2    KELLY & KELLEY, LLP
 3    6320 Canoga Ave, Suite 1650
      Woodland Hills, CA, 91367
 4
      Office: 818-347-7900
 5    Fax: 818-340-2859
 6
      Email: mike@kelly-kelleylaw.com

 7    Attorneys for Defendant CALIFORNIA CAR
 8    COVER COMPANY
 9
                           UNITED STATES DISTRICT COURT
10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                   WESTERN DIVISION
12
      AUTOMOBILIA II, LLC,                    )   CASE NO. 2:18-cv-09037-DSF-AFM
13                                            )
             Plaintiff,                       )
14                                            )   ANSWER OF DEFENDANT
                                              )   CALIFORNIA CAR COVER
            v.                                    COMPANY TO PLAINTIFF’S
15
                                              )
                                              )   COMPLAINT
16
      ELECTRICARTGALLERY.COM, et              )   and
17    al,                                     )
                                              )   CROSS-COMPLAINT FOR
               Defendants.                    )
18
                                              )   INDEMNITY AND
                                              )   CONTRIBUTION AGAINST
19                                                CROSS-DEFENDANTS
                                              )
      CALIFORNIA CAR COVER                    )
20                                                JURY DEMAND
      COMPANY,                                )
21            Cross-Complainant,              )
                                              )
22                                            )
            v.                                )
23
      ELECTRICARTGALLERY.COM,                 )
                                              )
24    and JAY ANDRE,                          )
                Cross-Defendants.             )
25
                                              )
26

27

28



                   Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                1
     Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 2 of 17 Page ID #:94




 1          Defendant California Car Cover Company (“Defendant” or “CalCar”), by
 2    and through its attorneys, hereby respond to Plaintiff Automobilia II, LLC’s
 3    Complaint (“Complaint”):
 4

 5                              JURISDICTION AND VENUE
 6          1.     Defendant admits that Plaintiff alleges that the complaint is for a civil
 7
      action against Defendant arising under the Copyright Act, 17 U.S.C. §§ 101 et.
 8
      seq.. Defendant further admits that this Court has subject matter jurisdiction over
 9
      the claim under 28 U.S.C. §1331, 17 U.S.C. §501(a), and 28 U.S.C. §1338(a).
10
      Except as expressly admitted herein, Defendant denies any remaining allegations.
11
            2.     Defendant admits that venue is proper in this District under 28 U.S.C.
12
      §§ 1391(b) and (c) and 28 U.S.C. § 1400(a) in that the claim arises in this Judicial
13
      District, in that the Defendant transacts business in this Judicial District, and the
14
      alleged injury suffered by Plaintiff took place in this Judicial District. Defendant
15
      further admits that it is subject to the general and specific personal jurisdiction of
16
      this Court because of its contacts with the State of California. Except as expressly
17
      admitted herein, Defendant denies any remaining allegations.
18
                                            PARTIES
19
            3.     Defendant lacks information sufficient to form a belief as to the
20
      allegations of this paragraph and on that basis denies them.
21
            4.     Defendant lacks information sufficient to form a belief as to the
22

23
      allegations of this paragraph and on that basis denies them.

24
            5.     Admitted.

25
            6.     Defendant lacks information sufficient to form a belief as to the
26    allegations of this paragraph and on that basis denies them.
27

28



                    Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                 2
     Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 3 of 17 Page ID #:95




 1                                 STATEMENT OF FACTS
 2                   The Photos Forming the Subject Matter of This Dispute
 3          7.       Defendant lacks information sufficient to form a belief as to the
 4    allegations of this paragraph and on that basis denies them.
 5          8.       Defendant acknowledges that Plaintiff has purported to identify at
 6    least six images that for the subject matter of the dispute and designated those
 7
      images as “Photos”, but that Plaintiff did not specifically identify those images in
 8
      this definition of “Photos”. Except as expressly acknowledged herein, Defendant
 9
      lacks information sufficient to form a belief as to the allegations of this paragraph
10
      and on that basis denies them.
11
            9.       Defendant lacks information sufficient to form a belief as to the
12
      allegations of this paragraph and on that basis denies them.
13
            10.      Defendant lacks information sufficient to form a belief as to the
14
      allegations of this paragraph and on that basis denies them.
15
                              The Defendants and the Marketplace
16
            11.      Defendant lacks information sufficient to form a belief as to the
17
      allegations of this paragraph and on that basis denies them.
18
            12.      Defendant lacks information sufficient to form a belief as to the
19
      allegations of this paragraph and on that basis denies them.
20
            13.      Defendant admits that it displayed at least one of the accused works
21
      on its website at calcarcover.com and offered to sell such accused work for as
22

23
      much as $119.95. Defendant admits that it purchased at least one of the accused

24
      works from Defendant EA. Defendant acknowledges that Plaintiff has purported

25
      to attach screenshots from the calcarcover.com website as Exhibit B to the
26    Complaint. Except as expressly admitted here, Defendant denies any remaining
27    allegations.
28



                     Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                  3
     Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 4 of 17 Page ID #:96




 1          14.    Defendant admits that its website at calcarcover.com reaches and
 2    solicits business from viewers in California. Except as expressly admitted herein,
 3    Defendant lacks information sufficient to form a belief as to the allegations of this
 4    paragraph and on that basis denies them.
 5          15.    Defendant admits that it owned and operated its website located at
 6    calcarcover.com at all times relevant to this dispute. Except as expressly admitted
 7
      herein, Defendant lacks information sufficient to form a belief as to the allegations
 8
      of this paragraph and on that basis denies them.
 9
            16.    Denied.
10
            17.    Denied.
11
                                FIRST CLAIM FOR RELIEF
12
                          (Copyright Infringement, 17 U.S.C. §501
13
                                    Against EA and Andre)
14
            18.    Defendant incorporates here by reference the admissions and denials
15
      in paragraphs 1 through 17 above.
16
            19.    Defendant lacks information sufficient to form a belief as to the
17
      allegations of this paragraph and on that basis denies them.
18
            20.    Defendant lacks information sufficient to form a belief as to the
19
      allegations of this paragraph and on that basis denies them.
20
            21.    Defendant lacks information sufficient to form a belief as to the
21
      allegations of this paragraph and on that basis denies them.
22

23
            22.    Defendant lacks information sufficient to form a belief as to the

24
      allegations of this paragraph and on that basis denies them.

25
            23.    Defendant lacks information sufficient to form a belief as to the
26    allegations of this paragraph and on that basis denies them.
27          24.    Defendant lacks information sufficient to form a belief as to the
28    allegations of this paragraph and on that basis denies them.

                    Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                 4
     Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 5 of 17 Page ID #:97




 1          25.    Defendant lacks information sufficient to form a belief as to the
 2    allegations of this paragraph and on that basis denies them.
 3          26.    Defendant lacks information sufficient to form a belief as to the
 4    allegations of this paragraph and on that basis denies them.
 5          27.    Defendant lacks information sufficient to form a belief as to the
 6    allegations of this paragraph and on that basis denies them.
 7
            28.    Defendant lacks information sufficient to form a belief as to the
 8
      allegations of this paragraph and on that basis denies them.
 9
            29.    Defendant lacks information sufficient to form a belief as to the
10
      allegations of this paragraph and on that basis denies them.
11
            30.    Defendant lacks information sufficient to form a belief as to the
12
      allegations of this paragraph and on that basis denies them.
13
                               SECOND CLAIM FOR RELIEF
14
                          (Copyright Infringement, 17 U.S.C. §501
15
                          Against California Car Cover Company)
16
            31.    Defendant incorporates here by reference the admissions and denials
17
      in paragraphs 1 through 30 above.
18
            32.    Defendant lacks information sufficient to form a belief as to the
19
      allegations of this paragraph and on that basis denies them.
20
            33.    Denied.
21
            34.    Denied.
22

23
            35.    Defendant admits that the Terms of its website state “All content

24
      included on this site, such as text, graphics, logos, button icons, images, audio clips

25
      and software, is the property of California Car Cover Company or its suppliers and
26    protected by U.S. and international copyright laws” and cautions users about
27    modifying, publishing, creating derivations of the content. Except as expressly
28    admitted herein, Defendant denies the allegations of this paragraph.

                    Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                 5
     Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 6 of 17 Page ID #:98




 1          36.    Denied.
 2          37.    Denied.
 3          38.    Denied.
 4          39.    Denied.
 5          40.    Denied.
 6          41.    Denied.
 7
            42.    Denied.
 8
            43.    Denied.
 9

10
                  RESPONSE TO PLAINTIFF’S PRAYER FOR RELIEF
11
            Defendant denies that Plaintiff is entitled to any relief whatsoever in this
12
      action, either as prayed for in his Complaint or otherwise.
13

14
                                AFFIRMATIVE DEFENSES
15
            Defendant, reserving the right to assert additional defenses as may be
16
      revealed through discovery or otherwise in this case or required by any
17
      amendments to this Complaint, asserts the following affirmative defenses:
18
                             FIRST AFFIRMATIVE DEFENSE
19
                                   (Failure to State a Claim)
20
            44.    Plaintiff’s Complaint fails to state claim upon which relief may be
21
      granted against Defendant, insofar as Plaintiff has failed to fully inform Defendant
22

23
      of the images in which it alleges to own the copyright.

24
                             SECOND AFFIRMATIVE DEFENSE

25
                                            (Laches)
26          45.    Plaintiff’s claims are barred, in whole or in part, by the equitable
27    doctrine of laches, insofar as Plaintiff or it predecessor-in-interest communicated
28    similar concerns to Defendant three years prior and thereafter failed to respond to

                    Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                 6
     Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 7 of 17 Page ID #:99




 1    Defendant’s reasonable inquiries concerning the allegedly infringing works and
 2    Defendant’s suppliers.
 3                           THIRD AFFIRMATIVE DEFENSE
 4                                   (Statute of Limitations)
 5          46.    Plaintiff’s claims are barred, in whole or in part, by the applicable
 6    statute of limitations, to wit, the three year limitations period (17 USC §507(b)),
 7
      which began to run at least as early as December 2015 when Plaintiff or its
 8
      predecessor-in-interest knew or should have known of the alleged injuries.
 9
                            FOURTH AFFIRMATIVE DEFENSE
10
                               (Ratification, Waiver and Estoppel)
11
            47.    Plaintiff’s claims are barred, in whole or in part, by the doctrines of
12
      ratification, waiver and estoppel, insofar as Plaintiff or its predecessor-in-interest,
13
      on information and belief, has already received the benefit of a license or similar
14
      authorization to Defendant or its suppliers.
15
                               FIFTH AFFIRMATIVE DEFENSE
16
                                  (Consent and Acquiescence)
17
            48.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of
18
      consent and acquiescence, insofar as Plaintiff or its predecessor-in-interest
19
      communicated similar concerns to Defendant three years prior and indicated its
20
      consent and acquiescence through its silence, and, on information and belief, has
21
      already received the benefit of a license or similar authorization to Defendant or its
22

23
      suppliers.

24
                               SIXTH AFFIRMATIVE DEFENSE

25
                                             (License)
26          49.    Plaintiff’s claims are barred, in whole or in part, by a license to
27    Defendant and/or it suppliers from Plaintiff or its predecessor-in-interest.
28



                    Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                 7
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 8 of 17 Page ID #:100




 1                        SEVENTH AFFIRMATIVE DEFENSE
 2                                    (Lack of Standing)
 3         50.    Plaintiff’s claims are barred because Plaintiff lacks standing, insofar
 4   as Plaintiff has not suffered an injury to business or property.
 5                         EIGHTH AFFIRMATIVE DEFENSE
 6                                   (First Sale Doctrine)
 7
           51.    Plaintiff’s claims are barred, in whole or in part, by the first sale
 8
     doctrine (17 USC §109), insofar as the allegedly infringing works were, on
 9
     information and belief, purchased from Plaintiff or its predecessor-in-interest.
10
                            NINTH AFFIRMATIVE DEFENSE
11
                                   (Innocent Infringement)
12
           52.    Plaintiff’s claims of willful infringement are barred, in whole or in
13
     part, by the doctrine of innocent infringement insofar as, at all times, Defendant
14
     was not aware that its actions constituted copyright infringement, and Defendant
15
     had no reason to believe that its actions constituted copyright infringement.
16
                            TENTH AFFIRMATIVE DEFENSE
17
                                      (17 USC § 411(a))
18
           53.    Plaintiff’s claims for copyright infringement are barred and/or limited
19
     by the provisions of 17 USC § 411(a), insofar as the asserted images were not
20
     subject of a copyright registration before filing of the Complaint.
21
                         ELEVENTH AFFIRMATIVE DEFENSE
22

23
                                        (17 USC § 412)

24
           54.    Plaintiff’s claims for copyright infringement are barred and/or limited

25
     by the provisions of 17 USC § 412, insofar as the asserted images were not subject
26   of a copyright registration before filing of the Complaint.
27

28



                   Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                8
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 9 of 17 Page ID #:101




 1                        TWELFTH AFFIRMATIVE DEFENSE
 2                                       (Reservation)
 3         55.    Defendant reserves the right to assert additional affirmative defenses
 4   that may become apparent during the course of the litigation.
 5

 6         WHEREFORE, Defendant prays for relief as follows:
 7
           (1)    That the Complaint be dismissed with prejudice as alleged against
 8
     Defendant, and that Plaintiff take nothing from Defendant herein;
 9
           (2)    That Defendant be awarded its costs of suit, including its reasonable
10
     attorneys’ fees, incurred in defense of this action;
11
           (3)    For such other and further relief as the Court may deem just and
12
     proper.
13

14
                                    CROSS-COMPLAINT
15
                               JURISDICTION AND VENUE
16
           56.    This Court has jurisdiction over these cross-claims pursuant to 28
17
     U.S.C. § 1332, insofar as the parties are citizens of different states and the amount
18
     in controversy exceeds $75,000, and §1367.
19
           57.    Venue is proper in this judicial district unde 28 USC §1391(b) and (c)
20
     in that the cross-claims arise in this Judicial District, one information and believe,
21
     Cross-Defendants transact business in this Judicial District, and the injury to
22

23
     Cross-Complainant took place in this Judicial District. Cross-Defendants are

24
     subject to the general and specific personal jurisdiction of this Court because of

25
     their contacts with California. Specifically, Cross-Defendants have sold and
26   continue to sell articles, including the alleged infringing articles, to Cross-
27   Complainant in this Judicial District.
28



                   Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                9
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 10 of 17 Page ID #:102




 1                             PRELIMINARY ALLEGATIONS
 2         58.       Cross-Complainant is informed and believes, and on that basis
 3   alleges, that Cross-Defendant Jay Andre (“Andre”) is an individual residing in Las
 4   Vegas, Nevada, and at all times alleged herein, was transacting business
 5   throughout California, including in this judicial district.
 6         59.       Cross-Complainant is informed and believes, and on that basis
 7
     alleges, that Cross-Defendant ElectricArtGallery.com (“EA”, collectively with
 8
     Andre, “Cross-Defendants”) is an entity of unknown type, having a principal place
 9
     of business in Las Vegas, Nevada, and at all times alleged herein, was transacting
10
     business throughout California, including in this judicial district.
11
           60.       Cross-Complainant is informed and believes and on that basis alleges
12
     that at all times alleged herein, Cross-Defendant Andre was the owner, operator,
13
     and manager of Cross-Defendant EA, and each of them, were the legal agents,
14
     servants, representatives and/or employees of the other Cross-Defendants, and in
15
     doing the things herein alleged, were acting within the course and scope of such
16
     relationship.
17

18
                                  FIRST CAUSE OF ACTION
19
                                      (Equitable Indemnity
20
                                 Against All Cross-Defendants)
21
           61.       Cross-Complainant incorporates here by reference the allegations in
22

23
     paragraphs 56 through 60 above.

24
           62.       A complaint entitled Complaint for Copyright Infringement was filed

25
     by Plaintiff Automobilia II, LLC against Cross-Complainant and Cross-Defendants
26   on or about October 19, 2018 alleging damages arising as a result of alleged
27   infringement certain copyrights through the display and sale of certain works of
28



                     Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                 10
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 11 of 17 Page ID #:103




 1   art. Said complaint, for purposes of its allegations only, is incorporated by
 2   reference herein as though fully set forth at length.
 3          63.    Cross-Defendants have represented to Cross-Complainants that they
 4   were licensed, permitted, and/or otherwise authorized to create, display, and sell
 5   the certain works of art alleged in the complaint to be infringing.
 6          64.    Cross-complainant has incurred, is incurring and will continue to
 7
     incur attorneys’ fees, court costs, investigative costs and other costs in connection
 8
     with defending against said complaint, the exact amount of which is unknown at
 9
     this time. When the same has been ascertained, Cross-Complainant will seek leave
10
     of court to amend this Cross-Complaint to set forth the true nature and amount of
11
     said costs and expenses.
12
            65.    If Cross-Complainant is held liable and responsible to Plaintiff for
13
     damages as alleged in the complaint, it will be solely due to the conduct of Cross-
14
     Defendants, and each of them, as herein alleged. Therefore, Cross-Complainant is
15
     entitled to indemnification by said Cross-Defendants, and each of them should
16
     such liability arise.
17
            66.    Cross-Complainant alleges that it is in no way legally responsible for
18
     the events giving rise to Plaintiff's complaint, and not legally responsible in any
19
     manner for the damages allegedly sustained by said Plaintiff. If, contrary to the
20
     foregoing allegations, Cross-Complainant herein is held to be liable for all or any
21
     part of the claim for damages asserted against Cross-Complainant by Plaintiff, then
22

23
     Cross-Complainant is informed and believes, and based upon such information and

24
     belief, alleges that Cross-Defendants, and each of them, misrepresented certain

25
     facts and breached certain express and implied contracts.
26          67.    Cross-Complainant is informed and believes at this time that the
27   above acts of the Cross-Defendants, and each of them, were the proximate cause of
28   the damages and/or losses to Plaintiff.

                    Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                11
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 12 of 17 Page ID #:104




 1         68.    If Cross-Complainant is held liable or responsible to the Plaintiff for
 2   damages, said liability, which is alleged by Plaintiff to be in excess of $75,000,
 3   will be the direct and proximate result of the active and affirmative conduct on the
 4   part of Cross-Defendants, and each of them.
 5         69.    Cross-Complainant is entitled to complete indemnification by said
 6   Cross-Defendants, and each of them, for any sum or sums for which it may be
 7
     adjudicated liable to Plaintiff, with costs of defense, costs of suit, and reasonable
 8
     attorneys’ fees incurred therefrom.
 9
           70.    By reason of the foregoing, Cross-Defendants, and each of them, are
10
     responsible and liable for any such damages in direct proportion to the extent of
11
     their creation, display, and sale of the alleged infringing artwork in bringing about
12
     said damages. If Cross-Complainant is found to be responsible for any of the
13
     damages of Plaintiff, then Cross-Complainant is entitled to judgment over and
14
     against Cross-Defendants, and each of them, in an amount proportionate to the
15
     amount of Cross-Complainant's financial responsibility for such damages that
16
     exceed it portion of responsibility, if any.
17

18
                               SECOND CAUSE OF ACTION
19
                                   (Comparative Indemnity
20
                                Against all Cross-Defendants)
21
           71.    Cross-Complainant incorporates here by reference the allegations in
22

23
     paragraphs 56 through 70 above.

24
           72.    Cross-complainant contends that it is in no way legally responsible for

25
     the events giving rise to Plaintiff's complaint, or legally responsible in any other
26   manner for the damages allegedly sustained by Plaintiff. However, if as a result of
27   the matters alleged in Plaintiff's complaint, Cross-Complainant is held liable for all
28   or any part of the claim or damages asserted against it by Plaintiff, Cross-

                   Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                               12
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 13 of 17 Page ID #:105




 1   Defendants, and each of them, to the extent that their fault was a proximate cause
 2   of Plaintiff's damages and/or losses, are responsible for said damages and/or losses
 3   in proportion to each Cross-Defendants' misrepresentation and breach, and this
 4   Cross-Complainant is entitled to a determination of several liability.
 5         73.       By reason of the foregoing, Cross-Complainant is entitled to
 6   indemnity from Cross-Defendants, and each of them, for all costs, fees, expenses,
 7
     settlements and judgments paid by and incurred by Cross-Complainant in
 8
     connection with Plaintiff’s complaint.
 9

10
                                 THIRD CAUSE OF ACTION
11
                         (Contribution Against All Cross-Defendants)
12
           74.       Cross-Complainant incorporates here by reference the allegations in
13
     paragraphs 56 through 73 above.
14
           75.       Cross-complainant contends that it is in no way legally responsible for
15
     the damages alleged in Plaintiff's complaint. However, if as a result of the matters
16
     alleged in Plaintiff's complaint, Cross-Complainant is held liable for all or any part
17
     of Plaintiff's alleged damages, Cross-Defendants herein, and each of them, to the
18
     extent that their fault is determined by the Court, are obligated to reimburse and are
19
     liable to Cross-Complainant for all or any liability so assessed by way of
20
     contribution, and Cross-Complainant accordingly asserts herein such right to
21
     contribution.
22

23

24
                                FOURTH CAUSE OF ACTION

25
                                       (Declaratory Relief
26                                Against all Cross-Defendants)
27         76.       Cross-Complainant incorporates here by reference the allegations in
28   paragraphs 56 through 75 above.

                     Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                 13
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 14 of 17 Page ID #:106




 1         77.    An actual controversy has arisen between Cross-Complainant and
 2   Cross-Defendants, and each of them, with respect to the rights, obligations and
 3   duties of the parties: (a) Cross-Complainant contends that it is without fault,
 4   responsibility or blame for any of the damages which Plaintiff may have suffered.
 5   If there is any copyright infringement, those actions were committed by and/or the
 6   responsibility of Cross-Defendants and not the Cross-Complainant. Cross-
 7
     Complainant contends that it is entitled to indemnity from Cross-Defendants, and
 8
     each of them. (b) Cross-complainant is informed and believes, and based thereon
 9
     alleges, that the Cross-Defendants, and each of them contend to the contrary.
10

11
                                   PRAYER FOR RELIEF
12
           WHEREFORE, Cross-Complainant California Car Cover Company prays
13
     for judgment as follows:
14

15
           1. For a declaration of Cross-Complainant's rights and duties;
16

17
           2. For an order of the court declaring the percentage of fault, if any, between
18
     Cross-Complainant and Cross-Defendants, and each of them, for damages and
19
     losses allegedly caused to Plaintiff;
20

21
           3. For an order of the court awarding judgment in favor of Cross-
22

23
     Complainant against Cross-Defendants, and each of them, based upon the relative

24
     percentage of fault of each party including the Plaintiff;

25

26         4. For an order of this court that the Cross-Complainant is entitled to be fully
27   indemnified by Cross-Defendant, and each of them, for any and all settlements or
28



                   Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                               14
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 15 of 17 Page ID #:107




 1   compromises and/or judgments entered into by Cross-Complainant as a result of
 2   this action;
 3

 4         5. For attorneys’ fees, court costs, investigative costs and other expenses
 5   incurred by Cross-Complainant in the defense of the complaint according to proof;
 6   and
 7

 8
           6. For such other and further relief as the court may deem just and proper.
 9

10   Dated: January 4, 2019                  Respectfully submitted:
11
                                             KELLY & KELLEY, LLP
12

13                                                /Michael A. DiNardo/
                                             By:_______________________________
14
                                               Michael A. DiNardo, Esq.
15

16                                           Attorneys for Defendant/Cross-Complainant
17                                            CALIFORNIA CAR COVER COMPANY
18

19

20

21

22

23

24

25

26

27

28



                    Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                                15
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 16 of 17 Page ID #:108




 1                             DEMAND FOR JURY TRIAL
 2         Defendant/Cross-Complainant California Car Cover Company hereby
 3   demands a trial by jury on all issues and claims so triable.
 4

 5   Dated: January 4, 2019                  Respectfully submitted:
 6
                                             KELLY & KELLEY, LLP
 7

 8
                                                  /Michael A. DiNardo/
                                             By:_______________________________
 9                                             Michael A. DiNardo, Esq.
10

11
                                             Attorneys for Defendant/Cross-Complainant
12                                           CALIFORNIA CAR COVER COMPANY
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                   Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                               16
 Case 2:18-cv-09037-DSF-AFM Document 23 Filed 01/04/19 Page 17 of 17 Page ID #:109




 1   CERTIFICATE OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
           I am over the age of eighteen (18) and not a party to the within action. My
 4   business address is 6320 Canoga Ave, Suite 1650, Woodland Hills, CA 91367. I
 5
     am employed by a member of the bar of this Court at whose direction this service
     was made.
 6

 7         On January 4, 2019 I served the foregoing document described as:
 8
     ANSWER OF DEFENDANT CALIFORNIA CAR COVER COMPANY TO
 9   PLAINTIFF’S COMPLAINT and JURY DEMAND; and CROSS-
     COMPLAINT FOR INDEMNITY AND CONTRIBUTION AGAINST
10
     CROSS-DEFENDANTS; JURY DEMAND
11

12
     on the interested parties in this action, as follows:
13
     Joanna Ardalan                               John Tehranian
14   ONE LLP                                      ONE LLP
     9301 Wilshire Blvd                           4000 MacArthur Blvd
15
     Penthouse Suite                              East Tower, Suite 500
16   Beverly Hills, CA 90210                      Newport Beach, CA 92660
17
     e-mail: jardalan@onellp.com                  e-mail: jtehranian@onellp.com

18

19   (X) CM/ECF: I electronically transmitted the above document to the Clerk’s
     Office using the CM/ECF System for filing, which transmits a Notice of Electronic
20
     Filing to the CM/ECF registrants listed above.
21
     ( )   ELECTRONIC MAIL to the email address listed
22

23   ( )   FIRST CLASS US MAIL to the physical address listed
24
           Executed on January 4, 2019, at Woodland Hills, California.
25

26         _________s/Michael DiNardo/______________
                      Michael DiNardo
27

28



                   Defendant CalCar’s Answer, Cross-Complaint and Jury Demand
                                               17
